Citation Nr: 1509998	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
December 2011 rating decision of Department of Veterans Affairs (VA) Regional
Office (RO) in Philadelphia Pennsylvania, which in pertinent part, denied service connection for "any psychiatric condition (claimed as posttraumatic stress
disorder)."

When the appeal was before the Board in April 2014, the Board noted that although the RO framed the issue on appeal as indicated, review of the record indicated that the Veteran was also diagnosed as having adjustment disorder with anxiety during a November 2011 VA examination.  In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying assigned to the Veteran's symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board directed that the claims file be forwarded to the provider who examined the Veteran in November 2011 with a request for an addendum addressing whether a diagnosis of PTSD was appropriate, and addressing the etiology of any other acquired psychiatric disorder.  The examiner was also specifically asked to consider the Veteran's lay statements asserting that he had experienced ongoing psychiatric symptoms since service.  In August 2014, the November 2011 VA examiner reviewed the claims file and provided an opinion with respect to whether the Veteran had PTSD.  However, although he suggested that adjustment disorder was related to the loss of employment, he did not address the Veteran's assertions of psychiatric symptoms since service.  Thus, the Board concludes that the addendum report does not substantially comply with the directive set forth in the April 2014 remand, and that an additional opinion from this examiner should be sought with respect to the etiology of any acquired psychiatric disorder other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA provider who examined the Veteran in November 2011 and provided the August 2014 addendum to again review the claims file and electronic record and provide an opinion regarding the etiology of any currently present acquired psychiatric disorder other than PTSD.  If the examiner determines that an additional examination is necessary, such should be scheduled.

After review of the record to include this remand (and reexamination of the Veteran if deemed necessary), the examiner should provide an addendum report addressing the question of whether it is at least as likely as not (50
percent or greater probability) that any acquired psychiatric disorder other than PTSD, including adjustment disorder, is related to active service.  In so doing, the examiner should specifically address the Veteran's lay statements of ongoing psychiatric symptoms since service discharge.  See Veteran's stressor statement of September 2011.

The complete rationale for any conclusion reached should be set forth in the addendum or examination report.

2.  Thereafter, the AOJ should review the VA physician's report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

